Title: From John Adams to John Jay, 19 July 1785
From: Adams, John
To: Jay, John


          
            Dear Sir.
            Grosvenor Square Westminster July 19th. 1785
          
          Give me leave to propose for your consideration, and to request you to submit to the decision of Congress whether it would not be proper that some measures should be taken to furnish your Ministers abroad with the Laws of the several States, and more especially with such Laws as may have a relation to External Commerce, or any other foreign Affair—
          Information of this kind will be wanted at every Court, but more particularly here, and at this critical Period— Our fellow Citizens here from all the States have been very civil to me, in furnishing me with all the lights in their power—and this will ever be the case it is to be hoped whereever you have a Minister— Yet all the Lights, which Individuals abroad can furnish, will be imperfect though ever so carefully colleted by a Minister, without the continual assistance of Congress and the States.— I have been lately obliged to a fellow Citizen (Capt. C. Miller) for the Laws of New York of the 2d. meeting of the eight Session of the Legislature, amongst which to my great satisfaction I find the United States in Congress assembled, vested, for fifteen Years with powers to prohibit any goods, wares or Merchandize, from being imported into, or exported from any of the United States, in Vessels belonging to, or navigated by the Subjects of any Power with whom the States shall not have formed treaties of Commerce; and also with powers of prohibiting the Subjects of any foreign Power State, Kingdom or Empire, (unless authorised by treaty) from importing into the United States, any goods, wares, or Merchandize, which are not the produce or Manufacture of the Dominions of the Sovereign whose Subjects they are—
          I read this act with pleasure—because it is very nearly all that is wanting— The Legislature of New York have avoided giving to the United States the power of imposing, equallizing or retelliating duties, and I cannot say that they are not right in this, although it is very probable such Duties will be indispensable— Such duties if laid by any State should be laid by all, and if the states will in such cases respect the recommendations of Congress, this may be sufficient. If we enter into treaty with England how shall we manage this Subject? shall we stipulate that Britain shall pay in our Ports no higher Duties than the most favoured Nation shall pay? in return for her stipulating that Americans shall pay in her Ports no higher duties than the most favoured Nation pay’s? This would be unequal, because the most favoured Nation pay’s in British Ports much greater Imposts than the Nation the most favoured by the united States pay’s in our ports. If we enter into such a stipulation the consequence will be, that in order to form an equality we must impose enormous Duties; not only upon British Subjects but upon all other nations. For Example—the most favoured Nation pay in England, upon Oil eighteen pounds three shillings Sterg. pr. Ton— if we attempt to equallize & retalliate, we must lay on the ammount of this upon the importation of Goods from all other Nations a measure that may be very inconvenient to us.— Should We not then endeavour to obtain a Stipulation, that Americans shall pay in British Ports no higher duties than British Subjects? No doubt to obtain this we must stipulate that Britons shall pay in our Ports no higher duties than our own Citizens, and even this will be unequal because that duties in general are higher in England then in America. This however cannot be avoided, and as it is our felicity, We have less cause to repine at it— But if the British Ministry should refuse to go further, than the mutual previlege of the most favoured Nation, We shall have no remedy but in equallizing Duties, which it will be absolutely necessary to lay on in order to do ourselves Justice. This cannot be done, but by a Concert of all the States. If such a concert can be effected by recommendations of Congress, so much the better— If it cannot, I see no other remedy but to give Congress the Power.
          This Nation rely’s upon it, that our states can never accomplish such a concert either by giving Congress the Power, or by complying with their recommendations— Proofs of this are innumerable. Lord Sheffields writings the constant strain of all the writings in the News papers—the Language of Conversation, the report of the Committee of Council, but above all the system adopted by the Duke of Portlands Administration and uniformly pursued by him and his successor Mr. Pitt, are a demonstration of it; for although many express a Contempt of the American Commerce (and I am sorry to say that even Lord Cambden has lately said, that while they had a monopoly of the American trade it was a valuable thing, but now they had not, he thought very little of it) yet those of the ministry and Nations who understand any thing of the Subject know better, and build all their hopes and Schemes, upon the supposition of such divisions in America as will forever prevent a combination of the States either in prohibitions or retelliating duties.— It is true that the national Pride is much inflated at present by the course of Exchange, which is much in their favour with all parts of the World; and disposes them to think little of American Commerce— They say that the progress of the fine Arts in this Kingdom has given to their Manufacturers a taste & skill; and to their productions an eligance, cheapness & utility so superior to any others that the demand for their Merchandizes from all parts of Europe is greater than ever— That even Lord Norths prohibitory Bill has contributed to this advantage, by occasioning a demand amongst Foreigners during the War, for goods to supply America— The knowledge & taste for british manufactures, they say has been by this means spread all over Europe and the demands for them multiplied, which has turned the ballance so much in their favour, and caused such an extraordinary influx both of Cash and Bills of Exchange into these Kingdoms. Those who reflect more maturely upon this, however, see that this advantage is but temporary, (if it is one) They say that the long stagnation of Business by the War, had filled the Country with manufactures— that upon the peace extraordinary Efforts were made to dispose of them, by sending Factors abroad not only to America, but to all parts of Europe— That these Factors have not only sold their Goods at a low price, but have sent home Cash and Bills at an high one: So that their own Factors have turned the course of exchange in their favour (in appearance and for the present moment only) at their Expence, for the loss both upon the sale of Goods, and the purchase of remittances is theirs. If these Conjectures are right the present appearance of prosperity will be succeeded by numerous falures and great distress. Be this as it may; the present appearance has produced a self sufficiency which will prevent for sometime any reasonable Arrangement with us. The popular pu[lse] seems to beat high against America. The people are deceived by numberless falshoods industriously circulated by the Gazettes and Conversation; so that there is too much reason to believe, that if this Nation had another hundred Million to spend, they would soon force the Ministry into a War against us. The Court itself whatever may be thought of it appears at present to be the principal Barrier against a War, and the best disposed towards us, and whether they are restrained by any thing beside their own poverty may be justly questioned. Their pr[esent] system, as far as I can penetrate it, is to maintain a determined peace with all Europe, in order that they may War singly against America, if they should think it necessary.
          Their attachment to their Navigation Act as well as that of all other parties here is grown so strong, and their determination to consider us as foreigners, and to undermine our Navigation and draw away our Seamen is so fixed in order to prevent us from Privateering in case of a War, that I despair of any equal Treaty and therefore of any treaty, untill they shall be made to feel the necessity of it It cannot therefore be too earnestly recommended to all the States to concur with the state of New York in giving to Congress full Power to make Treaties of Commerce, and in short to govern all our external Commerce—for I really believe it must come to that. Whether Prohibitions or high duties will be most political is a great Question— Duties may be laid which will give a clear advantage to our navigation and Seamen, and these would be laid by the States upon the recommendation of Congress no doubt, as soon as the principle is admitted that it is necessary that our foreign Commerce should be under one direction.
          You will easily infer from all this that I have no hopes of a Treaty before next spring, nor then, without the most unanimous concurrence of all our States in vigorous Measures, which shall put out of all doubt their Power, and their will to retaliate—
          with the greatest Esteem I am / Dear Sir / Your most Obedient / Humble Servt
          
            John Adams
          
        